DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 8, 10, 13, 16, 19-20, and 28 are objected to because of the following informalities: 
Re. Claim 1, it recites “the at least one application member” in lines 8-9 where it was claimed earlier as “at least one single application member” in line 6 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 2, it recites “the at least one application member” in lines 1-3 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 3, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 8, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 10, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 13, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 16, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 19, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 20, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Re. Claim 28, it recites “the at least one application member” in line 2 where it was claimed earlier as “at least one single application member” in line 6 in claim 1 and should be revised to read “the at least one single application member” for consistency purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-25 and 27-30 are rejected under 35 U.S.C. 112 (b) or 25 U.S.C. 112 (pre-AIA ), second paragraph.
	Re. Claim 1, it recites “the at least one application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane” in lines 8-10. It is unclear as to what applicant means by the at least one application member being flattened whilst symmetrical and what flattening plane it is symmetrical in. From reviewing the drawings, it will be interpreted as the at least one application member being symmetrical by the front or the back of the transverse plane of the applicator during examination. 
Claims 2-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-25 and 27-30 are rejected under U.S.C. 112(b).
	Re. Claim 3, it recites “the at least one application member being hollow has a strand of material extending through a complete loop” in lines 1-3. As written, it is unclear as to how the closed contour of the at least one application member relates to the strand of material. Based on the disclosure, it will be interpreted as the closed contour being formed by the strand of material through a complete loop and should be revised to draw back towards claim 2 in which it depends from.
	 Re. Claim 4, it recites “the loop extends entirely at a non-zero distance from the central part” in lines 1-2. It is unclear as to how the loop extends as the loop can be interpreted as being formed entirely on the central part at a non-zero distance or it may be interpreted as solely the loop end extending from the central part at a non-zero distance. For examination purposes, it will be interpreted as the loop being formed on the central part and extend at a non-zero distance. 
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 4 they depend on is rejected under U.S.C. 112(b). As such, claims 5-7 are rejected under U.S.C. 112(b).
	Re. Claim 12, it recites “the teeth of two consecutive application members” in line 2. It is unclear as to whether the two consecutive application members refer back to the limitation of “the at least one application member” or if it relates back to the “at least two adjacent application members” claimed in claim 1. Based on the disclosure and the dependency of claim 12, it will be interpreted as relating back to “the at least one application member” limitation for examination purposes.
	Re. Claim 15, it recites “formed between two consecutive application members” in lines 2-3. It is unclear as to whether the two consecutive application members refer back to the limitation of “the at least one application member” or if it relates back to the “at least two adjacent application members” claimed in claim 1. Based on the disclosure and the dependency of claim 13, it will be interpreted as relating back to “the at least one application member” limitation for examination purposes.
	Re. Claim 19, it recites “the at least one application member being hollow has a strand of material extending through an incomplete loop” in lines 1-3. As written it is unclear as to how the closed or almost closed contour of the at least one application member relates to the strand of material. Based on the disclosure it will be interpreted as the closed contour or almost closed contour being formed by the strand of material through a complete loop and should be revised to draw back towards claim 2 in which it depends from.
	Re. Claims 21 and 22, it recites “the application members of an element” in lines 1-2. It is unclear as to if it relates back to the “at least one application member” or the “at least two adjacent application members” claimed in claim 1. For examination purposes, it will be interpreted as relating back to “the at least one application member” limitation. Further, claims 21 and 22 recites “their base” in line 2 which is found to lack antecedent basis. It is found “base” has not been claimed in the claim or in claim 1 which they both depend on. As such, it is unclear exactly where the base is located. For examination purposes, the base will be considered the lower portion of the application member.  	Re. Claims 23 and 24, it recites “the application members” in lines 1-2. It is unclear as to if it relates back to the “at least one application member” or the “at least two adjacent application members” claimed in claim 1. For examination purposes, it will be interpreted as relating back to “the at least one application member” limitation. Further, claims 23 and 24 recite “their base” in line 2 which is found to lack antecedent basis. It should be revised to Further, claims 23 and 24 recites “their base” in line 2 which is found to lack antecedent basis. It is found “base” has not been claimed in the claim or in claim 1 which they both depend on. As such, it is unclear exactly where the base is located. For examination purposes, the base will be considered the lower portion of the application member.  	Re. Claim 27, it recites “the application members” in lines 1-2.  . It is unclear as to if it relates back to the “at least one application member” or the “at least two adjacent application members” claimed in claim 1. For examination purposes, it will be interpreted as relating back to “the at least one application member” limitation.
	Re. Claim 28, it recites “that is symmetric with respect to a median plane containing the elongation axis of the application member and perpendicular to the flattening plane”. It is unclear as to what the applicant intends the flattening plane to be as it can be interpreted as being flat transversely, or horizontally. Based on the interpretation made in claim 1 and the drawings, it will be interpreted as being flat transversely where it would be symmetrical when viewed left or right of the flattening plane. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 21, 25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Geka GmbH (DE 202011050794 U1). 
Re. Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic
composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4 wherein the longitudinal axis is denoted as X as seen in Fig. 5)
At least one element (Fig. 4, and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, label 5A) fitted onto the core and 
At least one single application member (Fig. 4, label 6A) carried by the central part (Fig. 5) 
The at least one single application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane (See Fig. 2, 4-5, 7, 8-10 where it shows the application members being flat and are in the flattening plane that is transverse to the longitudinal axis wherein the application members are found to be symmetrical to one another as seen in Fig. 2 or 8). 
However, Vandromme is silent to the at least one single application member being hollow and comprising at least one concavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction and/or at least two adjacent application members carried by the central part, and forming between one another at least one concavity passing through it in one direction and having an almost closed contour when viewed in this direction, the almost closed contour of the cavity extending in a plane transverse to the longitudinal axis of the core. 
Geka GmbH discloses an applicator for applying cosmetic composition to eyelashes or eyebrows in the same field of endeavor comprising a core (Fig. 1-11c, label 110) having a longitudinal axis (Fig. 3, label L) and at least one single application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane (Fig. 1-11c, label 130). Geka Gmbh further discloses at least one single application member (Fig. 1-11c, label 130) being hollow (See Fig. 1-11c, label 130 which shows application members being hollow) comprising at least one concavity passing through it in one direction (See Fig. 1-11c, label 30 as the concavity is passing through the one direction as seen in Fig. 1) and having a closed or almost closed contour when viewed in this direction (See Fig. 1 where the application member (130) has a closed contour) wherein the concavity is used to hold cosmetic product on the applicator to be deposited on the area of interest improving the amount of product being applied in one application. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to have at least one single application member being hollow comprising at least one concavity passing through it in one direction and having a closed contour when viewed in this direction as taught by Geka GmbH as it would improve the cosmetic product delivery to the area of interest by reducing the amount of times the user needs to refill the applicator with product by increasing the amount of product being applied to the area of interest in one application. 
Re. Claim 2, Vandromme and Geka GmbH teaches the claimed applicator of claim 1 and Geka GmbH further discloses the at least one single application member (Fig. 1-11c, label 130) being hollow (See Fig. 1-11c, label 30 which shows application members being hollow) and the cavity of the at least one single application member having the closed contour (See Fig. 1 where the application member (130) has a closed contour).
Re. Claim 3, Vandromme and Geka GmbH teaches the claimed applicator of claim 2 and Geka GmbH further discloses the at least one single application member (Fig. 1-11c, label 130) being hollow (See Fig. 1-11c, label 30 which shows application members being hollow) has a strand of material extending through a complete loop (See Annotated Figure A of Fig. 4c).

    PNG
    media_image1.png
    324
    238
    media_image1.png
    Greyscale

Annotated Figure A
Re. Claim 4, Vandromme and Geka GmbH teaches the claimed applicator of claim 3 and Geka GmbH further discloses the loop extends entirely at a non-zero distance from the central part (See Annotated Figure A of Fig. 4c wherein the loop is found to extend away from the central part at a non-zero distance). 
	Re. Claim 21, Vandromme and Geka GmbH teaches the claimed applicator of claim 1 and
Vandromme further discloses wherein at least one element (Fig. 4 of Vandromme, and also denoted as
label 5) comprises the application members (Fig. 7 of Vandromme, label 6) meet at their base (See Fig. 7
Vandromme shows the application members meet at their base; See Annotated Figure B of Fig. 7 of
Vandromme).

    PNG
    media_image2.png
    252
    317
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 25, Vandromme and Geka GmbH teaches the claimed applicator of claim 1 and
Vandromme discloses the elongation axes of the at least one single application members of an element are coplanar (See Fig. 4-5 of Vandromme where it discloses different perspectives that show the application members of an element is coplanar; See Fig. 2 of Vandromme for multiple elements with their application members also in coplanar).
	Re. Claim 27, Vandromme and Geka GmbH teaches the claimed applicator of claim 1 and
Vandromme discloses wherein the application members (Fig. 2 and 4, labels 6-6A) of an element (Fig. 2 and 4, label 5) have their flattening plane oriented in a plane containing the axis (Fig. 2, and Fig. 5,
wherein the axis is denoted as X and X’) of the central part (Fig. 4, label 5A).
Re. Claim 28, Vandromme and Geka GmbH teaches the claimed applicator of claim 1 and Geka GmbH discloses the at least one single application member (Fig. 1-11c, label 130) being hollow (See Fig. 1-11c, label 30 which shows application members being hollow) has a shape that is symmetric with respect to a median plane containing the elongation axis of the at least one application member (See Fig. 2, 4-5, 7, 8-10 where it shows the application members are found to be symmetrical to one another as seen in Fig. 2 or 8 with respect to a median plane wherein the median plane as denoted by the elongation axis (labeled as X)) and perpendicular to the flattening plane (The flattening plane can be seen with Vandromme in Fig. 2 and 4 where all of the application members are in the same plane).
Re. Claim 29, Vandromme and Geka GmbH discloses a packaging and application device (Col. 4 of Vandromme, lines 3-13) comprising:
A container containing a composition to be applied (Col. 4 of Vandromme, lines 3-13)
an applicator according to claim 1 (See claim 1 rejection). 
Re. Claim 30, Vandromme and Geka GmbH teaches the claimed applicator of claim 1, but are silent to a method for a cosmetic treatment of eyelashes and/or eyebrows, comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator according to claim 1.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator taught by Vandromme and Geka GmbH to apply cosmetic composition to the eyelash creating a cosmetic treatment as it is disclosed by Vandromme that the applicator is used for applying cosmetics (Abstract of Vandromme; Col. 4 of Vandromme, lines 3-13). 
Claim(s) 1-4, 8-11, 13-14, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Jacob (US Publication No. 20160022012 A1). 
Re. Claim 1, Re. Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic
composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4 wherein the longitudinal axis is denoted as X as seen in Fig. 5)
At least one element (Fig. 4, and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, label 5A) fitted onto the core and 
At least one single application member (Fig. 4, label 6A) carried by the central part (Fig. 5) 
The at least one single application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane (See Fig. 2, 4-5, 7, 8-10 where it shows the application members being flat and are in the flattening plane that is transverse to the longitudinal axis wherein the application members are found to be symmetrical to one another as seen in Fig. 2 or 8). 
Further, Vandromme presents various shapes for the application members (Fig. 2, 4-5, 7, 8-10).
However, Vandromme is silent to the at least one single application member being hollow and comprising at least one concavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction and/or at least two adjacent application members carried by the central part, and forming between one another at least one concavity passing through it in one direction and having an almost closed contour when viewed in this direction, the almost closed contour of the cavity extending in a plane transverse to the longitudinal axis of the core. 
	Jacob discloses application members for an applicator for applying a cosmetic composition to eyelashes or eyebrows (Abstract) in the same field of endeavor comprising a core having a longitudinal axis (Fig. 22, label 10a) and at least one single application member (Fig. 22, label 10b) wherein the at least one single application member being hollow (Fig. 13a-19b), the at least one single application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane (Fig. 13b, 14b, 15b, 17b, and 18b). Jacob further discloses at least one single application member being hollow (Fig. 13a-19b of Jacob being hollow) and comprising at least one concavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction (See Fig. 13a – 19b of Jacob of various application member shapes with closed or almost closed contours and Par. [0046]) to provide a volumizing effect to the eyelashes or eyebrows (Par. [0007]).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the application members of Vandromme to have the application member shape as taught by Jacob to have reservoirs of product held in the applicator to provide a volumizing effect.
	Re. Claim 2, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob
further discloses the at least one applicator member being hollow (Fig. 13a- 19b of Jacob are applicator
members disclosed by Jacob with a cavity), the cavity having a closed contour (Fig. 13a-13b, and 15a-18b
of Jacob).
	Re. Claim 3, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob
further discloses the at least one applicator member being hollow (Fig. 13a-13b, and 15a-18b of Jacob)
has a strand of material extending along a complete loop (See Annotated Figure C of Fig. 15a of Jacob
where the area covered in grey is the strand of material).

    PNG
    media_image3.png
    426
    231
    media_image3.png
    Greyscale

Annotated Figure C 
Re. Claim 4, Vandromme and Jacob teaches the claimed applicator of claim 3 and Jacob
further discloses the loop extends entirely at a non-zero distance from the central part (See Fig. 15a of
Jacob where the loop is found to be above the base denoted as label 10c and as such is at non-zero
distance from the central part).
Re. Claim 8, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob
further discloses the at least single one application member being hollow (Fig. 13a- 19b of Jacob are applicator members disclosed by Jacob with a cavity) has a base (See Annotated Figure D of Fig. 17a of Jacob) and a head (See Annotated Figure D of Fig. 17a of Jacob) linked by a stem (See Annotated Figure D of Fig. 17a of Jacob) that is narrower than the base and the head.

    PNG
    media_image4.png
    443
    280
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 9, Vandromme and Jacob teaches the claimed applicator of claim 8 and Jacob
further discloses the head and the base (See Annotated Figure E of Fig. 17a of Jacob) form between one
another at least one groove (See Annotated Figure E of Fig. 17a of Jacob) that is open in the
circumferential direction (Par. [0037] of Jacob).

    PNG
    media_image5.png
    443
    383
    media_image5.png
    Greyscale

Annotated Figure E 
Re. Claim 10, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob
further discloses the at least one single application member being hollow is toothed at its periphery (See
Annotated Figure F of Fig. 17a).

    PNG
    media_image6.png
    554
    452
    media_image6.png
    Greyscale

Annotated Figure F
Re. Claim 11, Vandromme and Jacob teaches the claimed applicator of claim 10 and Jacob
further discloses the teeth (See Annotated Figure F of Fig. 17a of Jacob) are formed by a succession of
pointed arches that are concave towards the outside (See Annotated Figure G of Fig. 17a of Jacob).

    PNG
    media_image7.png
    692
    308
    media_image7.png
    Greyscale

Annotated Figure G
	Re. Claim 13, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob
further discloses the at least one single application member being hollow widens toward the outside (Fig. 17a where it is widen away from central part at the head and the formation of the cavity), being formed by two lateral arches linked by a top arch (See Annotated Figure F of Fig. 17a of Jacob), the lateral and top arches forming teeth at their meeting point (See Annotated Figure G of Fig. 17a of Jacob).
Re. Claim 14, Vandromme and Jacob teaches the claimed applicator of claim 13 and Jacob
further discloses the top arch is concave toward the outside (Fig. 17 of Jacob; See Annotated Figure F of
Fig. 17a of Jacob).
	Re. Claim 16, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob further discloses at least one single application member being hollow (Fig. 15a is an example of an application member taught by Jacob that is hollow) is multilobed at its periphery (See Annotated Fig. H of 15a of Jacob).

    PNG
    media_image8.png
    459
    225
    media_image8.png
    Greyscale

Annotated Figure H
Re. Claim 19, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob
further discloses the at least one single application member being hollow has a strand of material extending along an incomplete loop closed by the central part (See Annotated Figure I of Fig. 18a of Jacob).

    PNG
    media_image9.png
    496
    404
    media_image9.png
    Greyscale

Annotated Figure I
Re. Claim 20, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob
further discloses the at least one single application member being hollow has a radially outer edge that is convex towards the outside (See Annotated Figure J of Fig. 17a of Jacob where the components greyed are radial outer edges that are convex towards the outside).

    PNG
    media_image10.png
    466
    267
    media_image10.png
    Greyscale

Annotated Figure J
Re. Claim 24, Vandromme and Jacob teaches the claimed applicator of claim 1 and
Vandromme discloses wherein the at least one element (Fig. 4 of Vandromme) comprises a spacing
between the application members is smallest at their base (See Annotated Figure K of Fig. 13a of Jacob
where the base has a section that is the largest in width making the application member base spacing
between application members being the smallest).

    PNG
    media_image11.png
    430
    300
    media_image11.png
    Greyscale

Annotated Figure K

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) in further view of Kuzuu (US Publication No. 20060054179 A1).
Re. Claim 22, Vandromme and Jacob teaches the claimed applicator of claim 1, and Jacob
discloses the concept of hollow application members (Fig. 13a-17b of Jacob). However, Vandromme and
Jacob are silent to at least one element has, in the circumferential direction, an alternation of hollow
application members, and solid application members.
Kuzuu discloses a similar applicator in the same field of endeavor of cosmetic applicators and
further discloses in the circumferential direction, an alternation of hollow application members, and
solid application members (Fig. 6 and 7 where labels G and H are the solid application members and
labels F, D, and E are the hollow application members) to improve application of the product to the user.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the application members of an element of the applicator of Vandromme and Jacob to have an alternation of hollow application members and solid application members to improve the application of the product to the user.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) and Gueret (US 8905050 B2). 
	Re. Claim 5, Vandromme and Jacob teaches the claimed applicator of claim 4 and Jacob further discloses the loop forms an enlarged head that is joined to the central part by a leg (See Annotated Figure L of Fig. 13b). However, they are silent to the leg being narrower than the enlarged head.

    PNG
    media_image12.png
    431
    315
    media_image12.png
    Greyscale
 
Annotated Figure L
	Gueret teaches an applicator in the same field of endeavor and further discloses application members comprising an enlarged head that is joined to the central part by a leg wherein the leg is narrower than the enlarged head (See Annotated Figure M of Fig. 6D) to increase the retention of product to the applicator by holding the product between the central part and the enlarged head.  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the application members of Vandromme and Jacob to have the leg being narrower than the enlarged head to improve the retention of product within the applicator. 

    PNG
    media_image13.png
    242
    225
    media_image13.png
    Greyscale

Annotated Figure M
Re. Claim 6, Vandromme, Jacob, and Gueret teaches the claimed applicator of claim 5 and Gueret further disclose the head has an overall shape of a harpoon (See Annotated Figure M of Fig. 6D of Gueret).
	Re. Claim 17 and 18, Vandromme and Jacob teaches the claimed applicator of claim 16 but are silent to the lobes formed by a succession of pointed arches that are convex toward the outside, the application member being in the shape of an arrow. 
Gueret discloses an applicator in the same field of endeavor and further discloses an applicator
head having a shape of an arrow (Fig. 6C or Gueret) created by succession of pointed arches that are
convex toward the outside (See Annotated Figure N of Fig. 6C) to improve separation of the eyelashes or
eyebrows. Further, as it is taught that the cavity with multiple lobes extends throughout the entire
application member (See Fig. 16A), it would have been obvious for the succession of arches to form
these lobes.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the shape of the application member of the applicator of
Vandromme and Jacob to have an arrow shape created by succession of pointed arches that are convex toward the outside to improve separation of the eyelashes or eyebrows. 

    PNG
    media_image14.png
    426
    269
    media_image14.png
    Greyscale

Annotated Figure N
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1), Gueret (US 8905050 B2, herein denoted as “Geuret 1”), and Gueret (US 20100310295 A1, herein denoted as “Gueret 2”).
Re. Claim 7, Vandromme, Jacob, and Gueret 1 teaches the claimed applicator of claim 5 and Gueret further disclose the head has an overall shape of a harpoon (See Annotated Figure M of Fig. 6D of Gueret). However, they’re silent to the almost closed cavities being formed between two consecutive application members, the distance between the heads being less than or equal to 0.3 mm. 
Gueret 2 discloses a similar applicator in the same field of endeavor and further discloses the concept of the gap between adjacent portions of radially spaced adjacent teeth (See Annotated Figure O of Fig. 20d of Gueret 2) being less than or equal to 0.3 mm (Par. [0271] discloses radially adjacent teeth shown in Fig. 20d are spaced apart by a distance “d” of less 0.8 mm, or less than the thickness of a tooth- this being disclosed as 0.2mm to 0.8mm in [0034]). Gueret 2 also teaches that the teeth length is 0.5 mm to 1.8 mm [0068]. The spacing of the teeth allows the applicator to be impregnated/loaded with composition [0086]. As the distance between the heads is found to be less than 0.3 mm it would as such form an almost closed cavity between two consecutive application members. 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the teeth of the applicator of Vandromme, Jacob and Gueret 1 to be spaced radially 0.2- 0.3 mm, and have a length along which they are spaced which is 0.5-1.8 mm as taught by Gueret 2 to ensure that the composition is held/loaded in the applicator. 

    PNG
    media_image15.png
    428
    464
    media_image15.png
    Greyscale

Annotated Figure O
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) and Gueret (US 20100310295 A1).
Re. Claim 12, Vandromme, and Jacob teaches the claimed applicator of claim 5 but they’re silent to the almost closed cavities being formed between two consecutive application members, the distance between the heads being less than or equal to 0.3 mm. 
Gueret discloses a similar applicator in the same field of endeavor and further discloses the concept of the gap between adjacent portions of radially spaced adjacent teeth (See Annotated Figure O of Fig. 20d of Gueret) being less than or equal to 0.3 mm (Par. [0271] discloses radially adjacent teeth shown in Fig. 20d are spaced apart by a distance “d” of less 0.8 mm, or less than the thickness of a tooth- this being disclosed as 0.2mm to 0.8mm in [0034]). Gueret also teaches that the teeth length is 0.5 mm to 1.8 mm [0068]. The spacing of the teeth allows the applicator to be impregnated/loaded with composition [0086]. As the distance between the heads is found to be less than 0.3 mm it would as such form an almost closed cavity between two consecutive application members. 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the teeth of the applicator of Vandromme and Jacob to be spaced radially 0.2- 0.3 mm, and have a length along which they are spaced which is 0.5-1.8 mm as taught by Gueret to ensure that the composition is held/loaded in the applicator. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on pages 9-11 in the remarks filed on 6/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on pages 12-13 in regards to the art combination of Vandromme and Jacob have been fully considered but they are not persuasive.
First, applicant argues that Jacob does not teach the element comprising a central part as recited in claim 1 and does not support a rejection for claim 1. However, Jacob is not being brought in to teach the concept of an element comprising a central part. Rather, Jacob is being brought in to teach the different shapes an application member may possess with a concavity being present. What teaches the element comprising a central part as claimed in claim 1 is the Vandromme reference. 
Second, applicant argues that Jacob does not teach “at least two adjacent application members carried by the central part, and forming between one another at least one concavity passing through it in one direction and having an almost closed contour when viewed in this direction” (option 2) stated in claim 1. However, this limitation is found to be part of a large “and/or” statement in which the applicator can either have the limitation stated above and/or “at least one single application member carried by the central part, the at least one single application member being hollow and comprising at least one cavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction, the at least one single application member being flattened in a flattening plane and being symmetrical with respect to said flattening plane” (option 1). As such, Jacob is not required to teach the limitation set forth by option 2 as the rejection of claim 1 is mapped towards the limitation set forth by option 1. 
Third, applicant argues that Jacob does not teach that the application members are flattened in a plane and are symmetrical with respect to their flattening plane as the application members of Jacob are said to be textured. However, the flattened application members are found to be present as seen in Fig. 13b, 14b, 15b, 17b, and 18b which are being relied upon in the rejection above. Further, the application members being flat are further solidified by the primary reference Vandromme which teaches the application members being flattened in the transverse plane (See Fig. 4-5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/1/2022